Citation Nr: 0946650	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-34 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.

2.  Entitlement to an increased initial rating for dorsal 
lumbosacral spine strain, evaluated as 10 percent disabling 
prior to October 5, 2005, as 20 percent disabling from 
October 5, 2006 to August 6, 2007, and as 10 percent 
disabling thereafter.

3.  Entitlement to service connection for pseudofolliculitis 
barbae (claimed as a skin condition from shaving).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from February 1983 to February 
1987, from June 2000 to January 2001, and from May 2002 to 
July 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  A June 2005 rating decision granted service 
connection for degenerative disc disease of the cervical 
spine and awarded an initial 10 percent disability rating, 
effective June 28, 2004.  A May 2006 rating decision granted 
service connection for dorsal-lumbosacral spine strain and 
awarded a 10 percent rating from June 13, 2005; denied 
service connection for pseudofolliculitis barbae; and 
confirmed and continued the previously assigned 10 percent 
rating for the cervical spine disability.  In August 2007, 
the RO assigned a 20 percent rating for the Veteran's 
lumbosacral spine disability from October 5, 2006 to August 
6, 2007, and a 10 percent rating thereafter. 

In March 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge that was conducted at the 
Board's main office in Washington, D.C.  A transcript of the 
hearing is of record.

The issue of entitlement to service connection for 
pseudofolliculitis barbae is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease 
of the cervical spine is manifested by subjective complaints 
of pain, stiffness, and tenderness, with clinical evidence of 
straightening of the cervical spine with associated 
myospasms.  

2.  Prior to October 5, 2006, the Veteran's service-connected 
dorsal-lumbosacral spine strain was not manifested by forward 
flexion greater than 30 degrees but not greater than 60 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or by 
favorable ankylosis of the entire thoracolumbar spine, or by 
incapacitating episodes having a total duration of at least 
two weeks.

3.  Since October 5, 2006, the Veteran's dorsal-lumbosacral 
spine strain has been manifested by muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the schedular 
criteria for an initial 20 percent rating for degenerative 
disc disease of the cervical spine are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5242 
(2009).

2.  Prior to October 5, 2006, the schedular criteria for an 
initial rating in excess of 10 percent for dorsal-lumbosacral 
spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5237 
(2009).

3.  From October 5, 2006 to August 5, 2007, the schedular 
criteria for a rating in excess of 20 percent for dorsal-
lumbosacral spine strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
DC 5237.

4.  Resolving doubt in the Veteran's favor, from August 6, 
2007, the schedular criteria for a 20 percent rating, but no 
higher, for dorsal-lumbosacral spine strain have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.71a, DC 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in September and October 2004, August 
2005, and March 2006 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claim and notice of what part VA will attempt 
to obtain.  He was provided with notice of how VA determines 
the disability rating and effective date in October 2006 and 
August 2008 correspondence.  The claim was readjudicated in 
November 2008.  Thus, any timing error was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case 
[SSOC], is sufficient to cure a timing defect).

Regardless, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-91 (2006)

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate. Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal. 


II.  Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the Veteran contends that his service-connected 
neck and lumbosacral spine disorders warrant higher 
disability evaluations and testified that his disabilities 
affect his ability to work as a bus driver.  He said that 
Vicodin was prescribed for his pain but he was unable to 
drive when he took it.   

The present appeal involves the Veteran's claim that the 
severity of his service-connected neck and back disabilities 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board notes that this is a situation where 
the veteran has expressed continuous disagreement with the 
initial rating assignment.  

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (holding that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2009). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under the General Rating Formula, the following apply: a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of there cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted if the medical evidence shows unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, the Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243. 

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  Id., Note 
(1).       

An intervertebral disc syndrome (Diagnostic Code 5243) is to 
be evaluated either on the total duration of incapacitating 
episodes over the prior 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of any chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  A 20 percent evaluation is warranted for an 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the prior 12 months. A 40 percent 
evaluation is warranted for an intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the prior 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Note (1) to revised Diagnostic Code 5243 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to an intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2) provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.

The entire record is devoid of a diagnosis of, or treatment 
for, an intervertebral disc syndrome.


A.  Initial Rating in Excess of 10 Percent for Degenerative 
Disc Disease of the Cervical Spine

As noted above, unfavorable ankylosis of the entire cervical 
spine warrants a 40 evaluation.  Forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine warrants a 30 rating.  38 C.F.R. 
§ 4.71a.

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or a combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Normal forward flexion of the cervical segment of the spine 
is from zero to 45 degrees, extension is from zero to 45 
degrees, left and right lateral flexion are from zero to 45 
degrees, and left and right lateral rotation are from zero to 
60 degrees. See 38 C.F.R. § 4.71a, Plate V (2009).

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  See 
Note 2, General Rating Formula for Disease and Injuries of 
the Spine.  38 C.F.R. § 4.71a.

The Veteran maintains that his cervical spine disability 
warrants a rating in excess of 10 percent.  In his 
substantive appeal and oral testimony, he argued that he 
experienced constant neck pain that affected his ability to 
work as a commercial bus driver.

Giving the Veteran the benefit of the doubt, the Board finds 
that the probative medical evidence of record is in equipoise 
as to whether a rating in excess of the currently assigned 10 
percent is warranted and, hence, his claim for a higher 
rating will be granted.

A June 2004 private medical record from W.L., M.D., the 
Veteran's treating physician, indicates that the Veteran 
experienced a flare of cervical spine disease that was 
exacerbated by work activity.  Objectively, there was 
paracervical spasm, decreased range of motion, and 
crepitance.  The assessment was acute cervical sprain.

A May 2005 private orthopedic record indicates that the 
Veteran complained of radiating neck pain.  Objectively, 
there was tender spasming noted in the bilateral trapezius, 
left scapular musculature, and dorsal spine, with full range 
of motion.  Results of an August 2003 computed tomography 
(CT) of the cervical spine were reported to show moderate 
degenerative disk disease with disc protrusions.

During his June 2005 VA examination, the Veteran complained 
of constant sharp pain and reported having flare ups of neck 
pain four to five days a week.  Objectively, his posture and 
gait were normal and there was no fixed deformity.  He drove 
a bus and said it hurt for him to drive more than one or two 
hours.  Lifting, such as loading baggage, also caused pain.  
There was tenderness but no spasm.  Range of motion of the 
Veteran's cervical spine was forward flexion to 40 degrees, 
backward extension to 20 degrees, lateral flexion to 20 
degrees, right rotation to 35 degrees, and left rotation to 
50 degrees.  The combined range of cervical spine motion was 
185 degrees.  There were also normal motor and sensory 
findings.

On a September 2005 medical examination report for commercial 
driver fitness, an examiner described the Veteran's cervical 
sprain and that the Veteran was aware that he was not to 
drive if he took hydrocodone.  A normal cervical examination 
was noted.

A November 2005 private medical report of a magnetic 
resonance image (MRI) of the Veteran's cervical spine 
indicates that he had degenerative cervical spondylosis.

A November 2005 private medical record from Dr. W.L. 
indicates that the Veteran complained of cervical spine pain 
that was worse with working secondary to lifting and driving.  
Objectively there were tender paracervical muscles with 
decreased range of motion due to pain.

In a December 2005 office record, Dr. W.L. indicated that the 
Veteran had a flare of cervical spine disease that was 
exacerbated with work activity and was (to be) out of work 
from December 20, 2005 to January 3, 2006.  Paracervical 
spasm with decreased range of motion was noted.

According to a December 2005 Certification of Health Care 
Provider (Family and Medical Leave Act of1993 (FMLA)) 
completed by Dr. W.L., the Veteran needed to be out of work 
from December 20, 2005 to January 3, 2006 due to cervical 
spine disease.  It was noted that the Veteran was currently 
incapacitated for two weeks and had episodes of incapacity 
two to three times a year.

During his April 2006 VA examination, the Veteran reported 
having radiating neck pain to the right upper extremity with 
numbness to his fingers.  Back and neck pain incapacitated 
him for about three weeks in the past year and the examiner 
noted that the Veteran usually put himself to bed.  Range of 
motion of the Veteran's cervical spine was forward flexion to 
45 (out of 45) degrees, backward extension to 10 (out of 45) 
degrees, lateral flexion to 30 (out of 45) degrees, and left 
and right rotation each to 70 (out of 80) degrees.  There was 
painful motion, but no spasm, weakness, or tenderness, and no 
postural abnormalities, spasm, or tenderness.

October 2006 VA medical records include objective findings of 
pain on palpation with associated myospasm at C5, T4 to T6, 
and C4.  X-rays showed a straightened cervical spine with 
degenerative disc disease at C4/C5 with "IVF" 
(intervertebral foramina) stenosis, bilaterally.  
Subluxations were also noted.  

In November 2006, Dr. W.L., noted that the Veteran had 
decreased range of motion of the cervical spine secondary to 
pain, with flexion to less than 30 degrees.

A February 2007 VA outpatient record reflects the Veteran's 
complaints of back and neck pain.

During his August 2007 VA examination, the Veteran complained 
of daily neck pain.  The examiner said that "[t]he [V]eteran 
does not seem to have true flare-ups, but has daily 
neck...pain" that "does not appear to cause any additional 
limitation of motion or functional impairment".  The Veteran 
worked as a bus driver and said he missed approximately 100 
days of work in the last year due to neck and back pain.  The 
examiner noted that the Veteran's neck and back pain 
obviously interfered with his work as a driver.  Range of 
motion of the Veteran's cervical spine was flexion, 
extension, and right and left lateral flexion all to 45 
degrees, and right and left lateral rotation to 60 degrees.  
Sensory examination was normal except for slightly decreased 
sensation in the right little and ring fingers.  Results of 
x-rays of the cervical spine taken in October 2006 showed 
disk space narrowing.    

More recently, when seen in the VA outpatient clinic in 
January and June 2008, the Veteran demonstrated restricted 
spinal movement with mild pain, but no spasms or neurological 
deficit.

Here, the clinical evidence shows that in October 2006, the 
Veteran had straightening of his cervical spine with 
associated myospasm, essentially commensurate with muscle 
spasm severe enough to result in abnormal spinal contour.  As 
such, the Board is of the opinion that a 20 percent rating, 
but no higher, is warranted for his service-connected 
cervical spine disability.  However, a higher rating is not 
warranted.  This is so because the probative medical evidence 
does not show forward flexion of the Veteran's cervical spine 
to 15 degrees or less.  At the June 2005 VA examination, 
forward flexion of the Veteran's cervical spine was to 40 
degrees; and at the April 2006 VA examination, forward 
flexion was to 45 degrees (essentially normal).  Although, in 
November 2006, Dr. W.L. reported that the Veteran had 
cervical flexion to less than 30 degrees, he did not specify 
that forward flexion was to 15 degrees or less.  And 
subsequently in August 2007, a VA examiner reported forward 
flexion to 45 degrees.  Such findings do not warrant a rating 
in excess of the 20 percent assigned herein.  

Further, while, in May 2005, Dr. W.L. reported tender 
spasming in the bilateral trapezius, the Veteran had with 
full range of motion, and the subsequent VA and private 
medical records reflect that he had a normal gait and posture 
with no postural abnormalities.  Nor is there evidence of 
favorable ankylosis of the entire cervical spine or 
incapacitating episodes having a total duration of at least 
four weeks during the prior 12 months.  Notably, in December 
2005, Dr. W.L. completed the FMLA report, indicating that the 
Veteran would be out for two weeks and, in April 2006 and 
August 2007, the VA examiners reported that the Veteran 
placed himself on bed rest.  The August 2007 VA examiner 
opined that the Veteran did not seem to have true flare-ups.  
In any event, there are no records of a period of acute signs 
and symptoms due to an intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

With regard to establishing loss of function due to pain, the 
provisions of the general rating schedule for spinal 
disorders are controlling whether or not there are symptoms 
of pain, and irrespective whether the pain radiates.  A 
separate evaluation for pain is not for assignment.  
Spurgeon.

Moreover, the May 2006 RO rating decision granted service 
connection for radicular symtoms to include numbness and 
tingling of the little and ring fingers of the right hand 
that was awarded a separate 10 percent disability evaluation.  
The Veteran has not perfected an appeal as to that 
determination and it is not the subject of current Board 
consideration.

As such, resolving doubt in the Veteran's favor, the Board 
finds that a 20 percent rating, but no higher, is warranted 
for his service-connected degenerative disc disease of the 
cervical spine, effective from June 28, 2004.  The benefit of 
the doubt has been resolved in the Veteran's favor to this 
limited extent.  38 U.S.C.A. § 5107(b).




B. Increased Initial Rating for Dorsal Lumbosacral Spine 
Strain

As noted, the Board observes that associated objective 
neurologic abnormalities, including, but not limited to bowel 
or bladder impairment are evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5237.  
However, there is no showing that the Veteran objectively 
manifested service connected neurologic symptoms as a 
consequence of his service-connected dorsal-lumbosacral spine 
strain during any time period on appeal.

Normal range of motion of the thoracolumbar spine includes 
flexion from zero to 90 degrees; and extension, bilateral 
lateral flexion, and bilateral rotation, all from zero to 30 
degrees.  38 C.F.R. § 4.71a, Plate V (2008).  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

The combined range of motion above refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See General Rating Formula, Note (2). 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

1.  Above 10 Percent Prior to October 5, 2006

A 20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. 
§ 4.71a.

For the period prior to October 5, 2006, the Board concludes 
that the preponderance of the competent medical evidence is 
against a rating in excess of 10 percent for the Veteran's 
service-connected dorsal-lumbosacral spine strain.

The private medical records from Dr. W.L. indicate that, when 
seen in January and April 2005, the Veteran complained of low 
back pain, but results of a MRI taken in April 2005 revealed 
no spondylolisthesis, vertebral compression fracture, or 
intrinsic cord abnormality.

A May 2005 private medical record reflects the Veteran's 
complaints of tenderness and spasms, but there was full range 
of motion of his lumbar spine.  Results of the April 2005 MRI 
were noted.

In November 2005, Dr. W.L. reported that the Veteran had 
decreased range of motion of the lumbar spine with flexion to 
30 degrees and extension to 10 degrees. 

During his April 2006 VA examination, the Veteran reported 
that he missed three weeks of work apparently due to his back 
and neck disabilities and it was noted that he usually put 
himself to bed.  Objectively, range of motion of his lumbar 
spine was forward flexion to 80 (out of 90) degrees, 
extension to 10 (out of 30) degrees, lateral flexion to 15 
(out of 30) degrees, and left and right rotation to 35 (out 
of 45) degrees.  He had pain in all movements.  There were no 
postural abnormalities noted.  Nor was there fatigue, 
weakness or lack of endurance, and no spasm, weakness or 
tenderness

A June 2006 private orthopedic clinic record indicates that 
the Veteran was seen with complaints of back pain but had 
intact range of motion.  A July 2006 VA outpatient clinic 
record includes the Veteran's complaints of back pain.

Here, the probative clinical evidence is against a finding of 
forward flexion of the Veteran's thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees prior to 
October 5, 2006.  While in November 2005 Dr. W.L. reported 
flexion to 30 degrees, this appears to have been an isolated 
finding as the remainder of the medical evidence shows 
essentially normal forward flexion.  For example, in May 2005 
a private physician reported full range of motion of the 
lumbar spine; in April 2006, the VA examiner reported forward 
flexion to 80 degrees; and in June 2006, the private 
orthopedic clinic record shows intact range of motion.  No 
postural abnormalities were reported.  

Furthermore, in this case, there is no objective evidence 
that the Veteran had any incapacitating episodes due to his 
dorsal-lumbosacral spine strain.  This is so despite his 
report to the April 2006 VA examiner that he missed three 
weeks of work - apparently due to his back disability.  In 
fact, that examiner said that the Veteran usually put himself 
to bed.  Simply put, a physician has not prescribed bed rest 
for this disorder.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
dorsal-lumbosacral spine strain are contemplated in the 
currently assigned 10 percent rating prior to October 5, 
2006.  There is no indication that pain, due to disability of 
the lumbosacral spine, causes functional loss greater than 
that contemplated by the 10 percent evaluation now assigned 
for the period in question.  38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown.  A separate evaluation for pain is not for 
assignment.  Spurgeon.

The preponderance of the competent and objective medical 
evidence of record is against a rating in excess of 10 
percent for the Veteran's service-connected dorsal-
lumbosacral spine strain for the period prior to October 5, 
2006.  Moreover, the evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

2.	Above 20 Percent from October 5, 2006 to August 6, 2007, 
and Above 10 Percent Thereafter

From October 5, 2006, the Board is of the opinion that a 20 
percent rating, but no more, is warranted for the Veteran's 
service-connected dorsal-lumbosacral spine strain.  

Here, the probative clinical evidence is against a finding of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less to warrant a 40 percent evaluation under the regulations 
currently in effect.  Nor is there medical evidence of 
ankylosis of the spine.  Ankylosis, whether favorable or 
unfavorable, involves fixation of the spine. Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992

When seen in the VA outpatient chiropractic clinic on October 
5, 2006 the Veteran's lumbar spine range of motion was 
forward flexion to 45 degrees and extension to 20 degrees.  
He had a normal gait and ambulation.

In December 2006, Dr. W.L. reported that the Veteran was out 
of work, had an acute flare up that began on November 27, 
2006, and still had spasms and pain.  Decreased lumbar spine 
range of motion was noted with flexion to 30 degrees and 
extension to 15 degrees.  The Veteran was provided an excuse 
from work from November 27 to December 15, 2006.

When examined by VA in August 2007, the Veteran demonstrated 
forward flexion to 90 degrees (nearly normal), no spasms or 
postural abnormalities were reported, and there was no 
evidence of a neurological deficit.  

However, when the Veteran was seen in the VA outpatient 
clinic in January and June 2008 for complaints of back pain, 
a clinic physician reported that the Veteran had mild 
scoliosis deformity, but no spasms or neurological deficit 
and fair functional ability.

Thus, since October 5, 2006, the Veteran demonstrated reduced 
range of motion of his lumbar spine and mild scoliosis 
deformity essentially commensurate with that required for a 
20 percent rating.  Admittedly, the record also shows 
evidence of pathology that would suggest a lower rating.  
Nevertheless, the Board finds that the 20 percent rating, but 
not higher, is in order from October 5, 2006 through the 
current time.  

While the Veteran had forward flexion to 30 degrees in 
November 2006, this was described as an acute flare-up and 
the subsequent medical evidence shows essentially normal 
forward flexion.  When examined by VA in August 2007, the 
Veteran demonstrated forward flexion to 90 degrees.  

In this case, there is no objective evidence that the Veteran 
had any incapacitating episodes due to his lumbar strain.  
This is so despite the Veteran's February 2007 statement to 
the effect that he was on medical leave from November 27, 
2006 to January 3, 2007 presumably for his back disability.  
The December 2006 office record from Dr. W.L. indicates that 
the Veteran had been out of work and was seen for acute and 
chronic back pain.  It was noted that he had a flare up that 
stared November 27, 2006 and still had spasm and pain.  
However, there are no records of a period of acute signs and 
symtoms requiring bed rest prescribed by a physician and 
treatment by a physician. 

The collective medical evidence of record further indicates 
that the Veteran did not use a back brace, walker or cane and 
he ambulated without assistance.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service- connected back disability are contemplated in the 20 
percent rating from October 5, 2006.  There is no indication 
that pain, due to disability of the lumbar spine, caused 
functional loss greater than that contemplated by the 20 
percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A 
separate evaluation for pain is not for assignment.  
Spurgeon.

As such, resolving the benefit of the doubt in the Veteran's 
favor to this limited extent, the Board concludes that a 20 
percent rating, but no more, is warranted for his lumbosacral 
strain from August 6, 2007.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  However, the objective medical evidence of record 
preponderates against a rating in excess of 20 percent at any 
time since October 5, 2006.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).



C. Neck and Back Disabilities

There is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA officials 
for consideration of an extra schedular rating under 38 
C.F.R. § 3.321(b)(1) (2009). The record does not reflect that 
the Veteran was hospitalized for his service-connected 
cervical and lumbosacral spine disabilities.  In addition, 
records indicate that the Veteran reported that he was unable 
to work at times due to his neck and back disabilities, as 
shown in the December 2005 FMLA leave report, the April 2006 
VA examiner reported that he missed three weeks of work due 
to neck and back pain, and the August 2007 VA examiner noted 
that the Veteran said that he missed approximately 100 days 
of work in the last year due to neck and back pain.  However, 
although the 2007 VA examiner said that the Veteran's neck 
and back pain obviously interfered with his work as a driver, 
there is no objective evidence revealing that the Veteran's 
condition caused a marked interference with employment, e.g., 
employers' statements or sick leave records, beyond that 
already contemplated by the schedular rating criteria.

Consequently, while the Veteran's cervical and lumbosacral 
spine disabilities may cause some impairment in his daily 
activities, there is nothing in the record to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disabilities.  Thus, the 10 and 20 percent schedular ratings 
assigned adequately address, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the Veteran's service-connected degenerative disc disease of 
the cervical spine and dorsal-lumbosacral spine strain.  See 
38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) have not been met.

Finally, in view of the holding in Fenderson, and, based upon 
the record, the Board finds that at no time since the Veteran 
filed his original claim for service connection have the 
disabilities on appeal been more disabling than as currently 
rated under the present decision of the Board.


ORDER

An initial 20 percent rating for degenerative disc disease of 
the cervical spine is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An initial rating in excess of 10 percent for dorsal-
lumbosacral spine strain from June 13, 2005 to October 5, 
2006, is denied.

A rating in excess of 20 percent rating for dorsal-
lumbosacral spine strain, from October 5, 2006 to August 6, 
2007, is denied. 

A 20 percent rating for dorsal-lumbosacral spine strain, from 
August 6, 2007, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

Following the RO's May 2006 rating decision that denied 
entitlement to service connection for pseudofolliculitis 
barbae, the Veteran filed a timely notice of disagreement 
(NOD) with this decision in June 2006.  The claims folders do 
not reflect that the Veteran was ever furnished with a 
statement of the case with respect to this issue. 
Consequently, the Board finds that this issue must be 
remanded for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issue of entitlement to service 
connection for pseudofolliculitis barbae 
(claimed as a skin condition from 
shaving).  The Veteran and his 
representative should be advised of the 
need to file a substantive appeal 
following the issuance of the statement of 
the case if the Veteran wishes to complete 
an appeal as to this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


